UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 10-1011


JOHN A. MCALLISTER, JR.,

                  Plaintiff - Appellee,

          v.

JOCELYN HUNTER,

                  Defendant – Appellant,

          and

C. ERIC HUNTER; PHOENIX COLVARD MOUNTAIN, LLC,

                  Defendants.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.      Richard L.
Voorhees, District Judge. (5:07-cv-00064-RLV)


Submitted:   October 25, 2010              Decided:   November 17, 2010


Before GREGORY, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jocelyn Hunter, Appellant Pro Se. David Erik Albright, Jon
Berkelhammer, SMITH MOORE, LLP, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jocelyn Hunter appeals the jury verdict in favor of

John McAllister, Jr.          The record does not contain a transcript

of   the   jury   proceedings.           An    appellant       has    the    burden   of

including in the record on appeal a transcript of all parts of

the proceedings material to the issues raised on appeal.                             Fed.

R. App. P. 10(b); 4th Cir. R. 10(c).                   An appellant proceeding on

appeal     in    forma   pauperis        is        entitled    to     transcripts     at

Government expense only in certain circumstances.                            28 U.S.C.

§ 753(f)    (2006).      By    failing        to    produce    a    transcript   or    to

qualify    for    the    production       of       a   transcript      at    Government

expense, Hunter has waived review of the issues on appeal that

depend upon the transcript to show error.                     See generally Fed. R.

App. P. 10(b)(2); Keller v. Prince George’s County, 827 F.2d

952, 954 n.1 (4th Cir. 1987).             As no error appears on the record

before us, we affirm the district court’s order.                            We dispense

with oral argument because the facts and legal contentions are

adequately      presented     in   the    materials       before      the    court    and

argument would not aid the decisional process.

                                                                               AFFIRMED




                                          2